t c summary opinion united_states tax_court michael r and melanie j birdsill petitioners v commissioner of internal revenue respondent docket no 5884-07s filed date michael r and melanie j birdsill pro sese fred e green jr for respondent wherry judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed pursuant to sec_7463 the decision to be entered is not reviewable by any other court and 1unless otherwise indicated all section references are to the internal_revenue_code_of_1986 as in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure this opinion shall not be treated as precedent for any other case this case is before the court on a petition for redetermination of a deficiency with respect to petitioners’ federal_income_tax after concessions by both parties the issue remaining is whether respondent may require dollar_figure of depreciation_recapture in on a gmc suburban for which michael r birdsill petitioner and melanie j birdsill mrs birdsill claimed a sec_179 expense deduction on their joint federal_income_tax return 2respondent concedes that melanie j birdsill is entitled to innocent spouse relief pursuant to sec_6015 respondent also concedes that petitioners are entitled to deduct the following expenses reported on their schedule c profit or loss from business totaling dollar_figure dollar_figure for advertising dollar_figure for office expense dollar_figure for supplies dollar_figure for car and truck expenses dollar_figure for repairs and maintenance and dollar_figure for utilities petitioners concede that they are not entitled to deduct the following schedule c expenses totaling dollar_figure for taxable_year dollar_figure for depreciation dollar_figure for insurance and dollar_figure for meals and entertainment 3on brief petitioner requested that the interest on any taxes due be abated for the period of date through date months pursuant to sec_6404 the commissioner may abate part or all of an assessment of interest on any deficiency or payment of income_tax abatement may be granted to the extent that any_tax deficiency or delay in payment is attributable to unreasonable erroneous or dilatory performance of a ministerial or managerial act by an officer_or_employee of the irs acting in his or her official capacity this court lacks jurisdiction over petitioner’s abatement request generally a taxpayer must first file with the continued background some of the facts have been stipulated the stipulations with accompanying exhibits are incorporated herein by this reference at the time the petition was filed petitioner resided in chico california petitioner has over years’ experience in the broadcast industry during petitioner was a full-time chief engineer and operations manager for california state university at chico california in date petitioner started a broadcast engineering consulting business in connection with that business he created his own database on digital transmission radio towers in order to capitalize on the new federal communications commission rules approving a digital broadcast standard for radio stations he believed that many radio stations would require new antenna systems to create the database petitioner surveyed approximately digital transmission radio tower sites in northern california in approximately half of the radio tower sites that petitioner surveyed required one visit by petitioner while the other half required two visits continued commissioner form_843 claim_for_refund and request for abatement see sec_301_6404-1 proced admin regs if the taxpayer’s request for abatement of interest is denied then the taxpayer may petition this court to review the commissioner’s adverse determination see sec_6404 petitioner owned three vehicles during a ford f-250 truck that was purchased in a gmc suburban sport_utility_vehicle with all-wheel drive that was purchased in and a pontiac that was purchased in petitioner placed the gmc suburban into use for his business in and deducted a depreciation expense of dollar_figure on his and mrs birdsill’ sec_2002 joint form_1040 u s individual_income_tax_return petitioner placed the ford f-250 into use for his business on date and deducted a depreciation expense of dollar_figure on his and mrs birdsill’s joint form_1040 on petitioner and mrs birdsill’s joint form_1040 schedule c profit or loss from business petitioner reported dollar_figure in income and claimed dollar_figure in deductions for his broadcast engineering consultancy business with respect to his motor vehicles petitioner deducted a dollar_figure car and truck expense and a dollar_figure insurance expense for the ford f-250 petitioner did not deduct any expenses for the gmc suburban petitioner attached form_4562 depreciation and amortization to the joint form_1040 in section a depreciation and other information of form_4562 petitioner listed a sec_4petitioner used the pontiac to commute to his full-time job and for other personal uses 5petitioner also deducted a depreciation expense of dollar_figure for a computer placed into service on date property used more than in a qualified_business_use the ford f-250 in section b information on use of vehicles petitioner listed big_number miles for both business and total mileage of the ford f-250 on date respondent mailed to petitioners the aforementioned notice_of_deficiency that determined a deficiency of dollar_figure for taxable_year petitioner and mrs birdsill timely petitioned this court their petition stated item b of the notice-depreciation recapture-is totally without merit in fact that issue was added to the audit report after an appeal request was filed with the appeals_office in sacramento california this smacks of a retaliatory action by the auditor all other items are in dispute an offer to settle was not given any consideration by the appeals_office this case has landed in this forum because the appeals_office did nothing for months date- date and then the appeals officer tried to goad the taxpayer into signing an extension of the statute_of_limitations taxpayer indicated that the extension would only be signed if the document was limited in its duration and in the scope of the issues involved appeals officer refused and issued the notice_of_deficiency petitioner and mrs birdsill’s divorce became effective on date pursuant to a decree issued on date on date mrs birdsill filed an amended petition requesting innocent spouse relief an attachment to the amended petition indicated that petitioner did not object to mrs birdsill’s request at trial on date in reno 6petitioner also listed a computer see supra note nevada respondent conceded that mrs birdsill was entitled to innocent spouse relief pursuant to sec_6015 there was no objection by petitioner i burden_of_proof discussion as a general_rule the commissioner’s determination_of_a_deficiency is presumed correct and the taxpayer bears the burden of proving that the determination is improper see rule a 290_us_111 however pursuant to sec_7491 the burden_of_proof on factual issues that affect the taxpayer’s tax_liability may be shifted to the commissioner where the taxpayer introduces credible_evidence with respect to such issue the burden will shift only if the taxpayer has inter alia complied with substantiation requirements pursuant to the internal_revenue_code and cooperated with reasonable requests by the secretary for witnesses information documents meetings and interviews sec_7491 in the instant case petitioner did not argue that the burden should shift and he failed to comply with the substantiation requirements accordingly the burden_of_proof remains on petitioner ii retaliatory action petitioner alleges that the depreciation_recapture is a retaliatory action by the revenue_agent who conducted his and mrs birdsill’s audit because it became an issue only after petitioner and mrs birdsill filed an appeal request with respondent’s appeals_office as a general_rule this court will not look behind a notice_of_deficiency it does not usually examine the evidence used or the propriety of the commissioner’s motives policy or procedures in making audit determinations see 79_tc_185 62_tc_324 61_tc_61 58_tc_792 overruled in part 78_tc_173 however this court has recognized an exception to the rule when there is substantial evidence of unconstitutional conduct on the commissioner’s part and the integrity of the judicial process would be impugned if the court permitted the commissioner to benefit from his conduct suarez v commissioner supra see greenberg’s express inc v commissioner supra pincite but even in these limited situations this court has refused to hold the notice_of_deficiency null and void human engg inst v 7although petitioners seem to think that this issue was raised by the revenue_agent the record reflects that the issue was more likely raised by appeals to encourage settlement appeals officers are discouraged from raising new issues however per policy statement p-8-49 which was in effect when this case was before appeals and is now part of policy statement p-8-2 date appeals is not supposed to raise a new issue unless the ground for such action is a substantial one and the potential effect upon the tax_liability is material commissioner supra suarez v commissioner supra see greenberg’s express inc v commissioner supra although petitioner alleged retaliatory action in his petition he offered no independent evidence to support his allegation furthermore the record does not indicate that any of respondent’s agents engaged in conduct that violated petitioner’s rights as petitioner has not shown that respondent’s deficiency determination was arbitrary or erroneous or that the determination was not supported by the proper foundation it is inappropriate for this court to look behind the notice_of_deficiency to examine the basis for or reasons behind respondent’s determination see riland v commissioner supra the notice_of_deficiency therefore is valid and respondent’s deficiency determination is presumed correct iii deductions a general rules deductions are a matter of legislative grace and the taxpayer bears the burden of proving that he is entitled to any claimed deductions 503_us_79 292_us_435 taxpayers must maintain records relating to their income and expenses and must prove their entitlement to all claimed deductions credits and expenses in controversy see sec_6001 rule a indopco inc v commissioner supra welch v helvering supra b substantiation requirements of sec_274 sec_274 applies to any traveling expense including meals_and_lodging away from home entertainment amusement and recreational expenses gift_expenses or the use of listed_property as defined in sec_280f including automobiles to deduct such expenses the taxpayer must substantiate by adequate_records or sufficient evidence to corroborate the taxpayer’s own testimony the amount of the expenditure or use which includes mileage in the case of automobiles the time and place of the travel entertainment or use its business_purpose and in the case of an entertainment or gift expense the business relationship to the taxpayer of each expenditure or use sec_274 to satisfy the adequate_records requirement of sec_274 a taxpayer must maintain records and documentary_evidence that in combination are sufficient to establish each element of an expenditure or use sec_1_274-5t temporary income_tax regs fed reg date although a contemporaneous log is not required corroborative evidence to support a taxpayer’s reconstruction of the elements of the expenditure or use must have a high degree of probative value to elevate such statement to the level of credibility of a contemporaneous record sec_1_274-5t temporary income_tax regs fed reg date under cohan if a factual basis exists to do so the court may approximate the allowable expense bearing heavily against the taxpayer who failed to maintain adequate_records 39_f2d_540 2d cir however sec_274 overrides the cohan_rule with respect to sec_280f listed_property and thus specifically precludes the court from allowing automobile expenses on the basis of any approximation or the taxpayer’s uncorroborated testimony sec_1_274-5t temporary income_tax regs fed reg date c depreciable assets a taxpayer may elect to deduct as a current_expense the cost of any sec_179 property with certain dollar limitations that is acquired by purchase in the active_conduct_of_a_trade_or_business and placed_in_service during the taxable_year sec_179 b d see sec_1_179-4 income_tax regs to deduct depreciation pursuant to sec_179 for property subject_to sec_280f such as automobiles a taxpayer must establish that business use exceed sec_50 percent sec_280f sec_1_179-1 income_tax regs if business use of listed_property falls to percent or less then it is subject_to the depreciation_recapture rules of sec_179 and sec_280f respectively the recapture rule_of sec_280f takes precedence sec_1_179-1 income_tax regs sec_280f provides recapture -- a where business_use_percentage does not exceed percent --if-- i property is predominantly_used in a qualified_business_use in a taxable_year in which it is placed_in_service and ii such property is not predominantly_used in a qualified_business_use for any subsequent taxable_year then any excess_depreciation shall be included in gross_income for the taxable_year referred to in clause ii and the depreciation deduction for the taxable_year referred to in clause ii and any subsequent taxable years shall be determined under sec_168 relating to alternative_depreciation_system a taxpayer must be able to substantiate the use of any listed_property as prescribed in sec_274 for any taxable_year for which recapture under sec_280f may occur sec_1_280f-3t temporary income_tax regs fed reg date sec_1_280f-3t temporary income_tax regs fed reg date provides the following as an example in the case of 3-year recovery_property the taxpayer shall maintain a log journal etc for six years even though the taxpayer fully depreciated the property in the first three years at trial petitioner testified that during he used the ford f-250 truck for percent of his business mileage and the gmc suburban for percent of his business mileage petitioner’s estimation of the business use of the gmc suburban appears to be based on the fact that at least of the or radio tower sites he visited in required an all wheel drive vehicle to gain access to the site those four sites which required the use of the all wheel drive gmc suburban were on average approximately miles from chico california according to petitioner most of the sites that did not require an all wheel drive vehicle for which he normally used the ford f-250 were less than miles from chico california petitioner also used the gmc suburban for other things he was doing with his business such as taking a client to an existing radio station while the court finds petitioner’s testimony that he used the gmc suburban for business purposes in to be credible it does not establish that the gmc suburban was used more than percent of the time for business purposes petitioner admitted that the gmc suburban was used on a personal level to take my spouse to her doctor’s appointments and m inimal trips other than medical appointments for my spouse unfortunately petitioner did not keep any records of the business or personal_use of his gmc suburban in petitioner’s uncorroborated testimony and bare assertions on brief without other admissible evidence do not establish that he used the gmc suburban more than percent for business purposes in the court views this testimony--provided some years after the fact from memory--as little more than educated speculation consequently petitioner has not met the strict substantiation requirements of sec_274 accordingly the court sustains respondent’s determination that dollar_figure of depreciation claimed for the gmc suburban was subject_to recapture in taxable_year the court has considered all of petitioner’s contentions arguments requests and statements to the extent not discussed herein we conclude that they are meritless moot or irrelevant 9petitioner attached to his brief a handwritten document dated date that contained his notes of a meeting on that date with internal_revenue_service agent dale duttey mr duttey attachments to briefs are not evidence if the material therein was not contained in the joint stipulation of facts or introduced as evidence at trial see rule b in any event the document is devoid of any information regarding the business use or mileage of the gmc suburban petitioner also attached mr duttey’s handwritten notes regarding the audit of petitioner and mrs birdsill’s joint federal_income_tax return mr duttey’s notes include only the following notation regarding the gmc suburban per tp’s ot oral testimony the suburban did not meet business needs - tp now using a pickup truck ford f-250 - suburban is below bus iness use to reflect the foregoing and concessions by both parties decision will be entered under rule
